Detailed Final Action 
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 17/005,684 (hereinafter also referred to as ‘684 or the instant application), filed April 7, 2020, which is a reissue application of U.S. Patent No. 10,058,485 (hereinafter also referred to as ‘485 or the original patent), issued August 28, 2018 on U.S. Non-Provisional Patent Application No. 15/122,767 (hereinafter also referred to as ‘767 or the parent application), entitled “IMPROVEMENTS RELATING TO BLISTER PACKAGE COMPLIANCE”, filed August 31, 2016.1  The parent application is a 371 of PCT/AU2015/000103, filed February 26, 2015, which claims the benefit of Australian Patent Application No. 2014900729, filed on March 3, 2014. 

3. With regard to litigation involving ‘485, see Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘485 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.

The most recent response of November 5, 2021 cancelled claims 7-8 and amended claims 5, 9 and 11, the specification and the drawings.  

5.  As of the date of this Office Action, the status of the claims is:
Claims 5-6 and 9-12 are pending.
Claims 5-6 and 9-12 are examined.
Claims 5-6 and 9-12 are objected to as set forth infra.

Priority
6.  Based upon a review of the instant application, the Examiner finds that Patent Owner is claiming benefit to U.S. Non-Provisional Patent Application No. 10,058,485 (hereinafter also referred to as ‘485 or the original patent), issued August 28, 2018 on U.S. Non-Provisional Patent Application No. 15/122,767 (hereinafter also referred to as ‘767 or the parent application), entitled “IMPROVEMENTS RELATING TO BLISTER PACKAGE COMPLIANCE”, filed August 31, 2016.   The parent application is a 371 of PCT/AU2015/000103, filed February 26, 2015, which claims the benefit of Australian Patent Application No. 2014900729, filed on March 3, 2014. 2
Notice of Pre-AIA  or AIA  Status
7. Because the effective filing date of claims of the instant application is after March 16, 2013, see prior paragraph, the AIA  First Inventor to File (“AIA -FITF”) provisions apply thereto. See also paragraph 1, supra.
ADS
8.   The Application Data Sheet (ADS) filed November 5, 2021 is acceptable.

Amendment
9. The amendment filed/entered November 5, 2021 proposes amendments that do not comply with 37 CFR 1.173(b)(2), i.e. Making amendments in a reissue application, Claims, and (d), i.e. Changes shown by markings.
All the amendments to patent claims 5, 9 and 11 have not been shown.  See MPEP 1453, V, E.
Objections
10.  The disclosure is objected to because of the following informalities: A copy of the printed patent in double column format was submitted on November 5, 2021.  Continuing, the  amendment proposes to insert a cross reference “beginning at column 1, line 1”.  However the title begins at column 1, line 1.  The cross reference should be entered in column 1 between the title and “FIELD OF THE INVENTION”.  
The independent claims each describe a comparator in the electrical circuit, connected to the sensing elements and to the memory, and arranged to respond to the detection of the unopened blister by producing a non-compliance signal to an indicator capable of being interrogated when required, a timer providing information of a time at which an unopened blister a store in the circuit adapted to provide from the outputs of the timer and the indicator a non-compliance signal significant of the time an unopened blister is detected and its position on the blister package and claim 5 further recites a switch located in the holder and arranged to prevent a compliance check from being carried out unless a blister package is correctly positioned in the pocket.  
However col. 3, lines 23-25, col. 4, lines 17-18 and 23-25  and col. 4, line 53-col. 5, line 13 describe Figure 5 being a diagram of an electrical circuit which circuit includes not only a comparator and store but also a switch, a timer, an indicator circuit and interrogator circuit.  Furthermore while the specification describes the comparator as sending a signal to the indicator circuit 28 when a non-compliance condition is determined, the indicator circuit 28 is described as recording such in the store 30 which also records the time of non-compliance from the timer.  Finally, the interrogator circuit 31 of the circuit is described as being capable of interrogation, i.e. downloads, the store 30 from time to time, not the indicator circuit 28.3 
Appropriate correction is required.

11. The drawings filed November 5, 2021 are objected to because: the drawings must show every feature of the invention specified in the claims.  Therefore, the manually-releasable device for retaining the blister package in the transparent pocket in the holder and a variable light source operable to provide additional light inside the pocket if the prevailing ambient light is insufficient for a compliance check to be carried out in combination with the other claimed 
Corrected drawing sheets in compliance with 37 CFR 1.173 and 1.84 are required in reply to the Office action to avoid abandonment of the application. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Consent
12.  The complete Consent of Assignee filed November 5, 2021 is acceptable.
  
Oath/Declaration
13. The reissue oath/declaration filed November 5, 2021 is acceptable.  It is noted however that a copy of the Supplementary European Search Report dated September 17, 2017 referred to therein has not been made of record in this file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
When the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
14. Claims 5-6 and 9-12 are objected to because of the following informalities:  In claims 5, 9 and 11, third to last line, before “variable”, --a-- should be inserted.  Appropriate correction is required.

Allowable Subject Matter
15. Claims 5-6 and 9-12 distinguish patentably over the art of record in this application.

Response to Arguments
16.  The Remarks on pages 1-4 and 9 have been considered in their entirety.  The remarks appear to address only those issues in the prior Office Action which are no longer maintained.  The remaining issues in paragraphs 10-11 above were not specifically addressed by the remarks.

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
 
Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,058,485 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.


Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/
Primary Examiner, Art Unit 3992

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term of the patent was extended or adjusted by 16 days.
        2 It is noted that the entire invention must be supported (per 35 USC 112) in a single document relied upon for benefit of filing date.
        3 In other words, the features of the claim and the features in the specification are described differently, e.g. the specification does not describe the indicator as capable of interrogation which is what is claimed.  Instead the store is described as capable of interrogation.  However the store is not so claimed.